Citation Nr: 0602479	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  98-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for duodenal ulcer disease 
(claimed as a stomach disorder).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran had verified active military service from 
November 1967 to July 1969.  He was awarded a Purple Heart 
and a Combat Action Ribbon.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, denied the above claim.

In November 1999, the appellant failed to appear for a 
scheduled hearing on appeal before the undersigned Veterans 
Law Judge at the RO (Travel Board hearing).  The appellant 
has neither given good cause for failure to appear nor asked 
that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2005).  

In February 2000, the appeal was remanded for additional 
development.  In August 2002, the Board ordered that 
development be undertaken by the Board's Evidence Development 
Unit (EDU) under 38 C.F.R. § 19.9(a)(2) (2002).  Later, in 
July 2003, the Board remanded the case back for further 
notice and development consistent with the holding in 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In July 2005, the Board issued a 
decision affirming the RO's denial.  In August 2005, the 
Board received a Motion for Reconsideration of the July 2005 
Board decision from the veteran, along with VA treatment 
records dated in July and August 1973 that were not of record 
at the time of the Board's July 2005 decision.  Since it 
appeared that the Board's July 2005 decision was not based on 
consideration of all the available evidence, in order to 
assure due process, the Board vacated the July 2005 decision 
and indicated that the issue set forth above would be 
considered de novo in a separately-issued decision.  
Consequently, the veteran's Motion for Reconsideration was 
rendered moot.  

In a VA Form 21-4138 dated February 7, 2004, the veteran 
stated: "For my stomach I don't think there is any cure 
until I can come to grip with my past."  In a March 2005 
decision issued on April 14, 2005, the RO granted service 
connection for post-traumatic stress disorder (PTSD) based on 
service in the Republic of Vietnam during the Vietnam era.  
The Board reasonably construes the veteran's statement as a 
claim for service connection for a stomach disorder on a 
secondary basis due to his service-connected PTSD.  
Similarly, in a July 1, 2004 statement, W. A., M.D. of the 
Metropolitan Health Group indicated that the veteran has had 
diabetes mellitus since 2003.  This is construed as an 
inferred claim for service connection for diabetes mellitus 
due to exposure to herbicides in Vietnam.  Both of these 
issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  There is no competent evidence that shows that the 
veteran's duodenal ulcer disease was related to service, or 
was manifested within one year of service discharge.


CONCLUSION OF LAW

Claimed duodenal ulcer disease was not incurred in, or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection for duodenal ulcer disease claimed as a stomach 
disorder, the Board finds that VA has substantially satisfied 
the duties to notify and assist, as required by the VCAA.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The Board finds that any 
defect with respect to the VCAA notice requirements in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  The appellant was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claim.  He failed to appear for a scheduled 
Travel Board hearing.  Service, VA, and private medical 
records, and lay statements have been associated with the 
record.  Collectively, in a May 2000 duty to assist letter 
and VCAA letters dated in May 2001, December 2002, and 
February, April and July 2004, VA informed the appellant of 
the information that the appellant needed to provide in 
support of his claim, asked the appellant to furnish the 
names and addresses of health care providers who had treated 
him and to sign authorizations for release of such 
information.  In the February 2004 letter, VA informed the 
appellant of what information VA had obtained and that VA's 
request for copies of treatment records from Dr. W. of the 
Stanocola Medical Center had been returned by the U.S. Postal 
Service as "not deliverable as addressed" and asked him to 
send any pertinent treatment records and to sign 
authorizations for release of information and told him that 
it was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The same month, the veteran 
responded that he had not had any private or VA treatment in 
the last year and indicated that Dr. W. had passed away but 
that his treatment records still could be obtained at a 
particular address.  

Subsequently, VA associated records from the Stanocola 
Medical Center with the record.  Also in compliance with the 
Board's remands, VA obtained verification that the veteran 
served on active duty from January 1969 through June 1969, 
gave the veteran's representative opportunities to submit 
argument in support of his claim, and associated additional 
private treatment records with the record.  In an August 2000 
response, the New Orleans VA Medical Center (VAMC) indicated 
that the veteran was loaded into VA's computer system in 
1995, and that, if there were "old" records, the New 
Orleans VAMC would need to research and retrieve them.  As 
noted above, the veteran went back to the New Orleans VAMC 
and was able to retrieve VA treatment records from 1973, 
which are the basis for the Board's decision herein.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  The claim was 
readjudicated in a September 1998 statement of the case (SOC) 
and supplemental statements of the case (SSOCs) were issued 
in December 2001 and November 2004.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's previous remands.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Moreover, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
peptic ulcer disease (PUD) (gastric or duodenal ulcer 
disease), will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In this case, service medical records show no complaint or 
diagnosis of, or treatment for, any stomach disorder.  The 
clinical findings for the veteran's abdomen on both his 
enlistment and separation examination reports are noted as 
normal.

At an August 1970 VA examination, the veteran did not 
complain of a stomach disorder and none was found on 
examination.  Post-service private treatment records from the 
Lane Memorial Hospital, the Stanocola Medical Clinic, and Dr. 
J. P. P. from July 1971 to July 2000, show that the veteran 
was first hospitalized and treated for problems with his 
stomach in late July 1971.  On admission, the veteran related 
that he had been having severe epigastric burning, that came 
and went, and that this had been going on for several months.  
On examination of his abdomen, marked epigastric tenderness 
was noted.  The initial diagnosis was abdominal pain, 
etiology unknown, which later was changed to acute duodenal 
ulcer.

In a June 1973 VA Form 10-10m, Dr. J. P. P. indicated that 
the veteran had a definite duodenal ulcer, had tried antacids 
and other medications, and had been on an ulcer diet, but 
still had problems.  He felt that the veteran needed to be 
admitted to the VAMC for a workup for possible surgical 
correction.  

On admission to the VAMC in July 1973, the veteran reported 
first having had ulcer symptoms two years ago.  At that time, 
he responded to medical therapy but the symptoms returned six 
to seven months ago.  An upper gastrointestinal (GI) series 
performed, at that time, showed a duodenal ulcer.  The 
veteran was placed on a milk (ulcer) and Maalox diet.  A July 
1973 VA esophagogastroscopy revealed a 5 millimeters duodenal 
ulcer.

Subsequent Lane Memorial Hospital records from December 1974 
to August 1976, reflect treatment for hemorrhoids.  In 
December 1974 medical records show the veteran's abdomen was 
soft, flat, with no masses, organomegaly or tenderness noted; 
peristalsis was normal.  A January 1976 hospital report again 
revealed that the veteran's abdomen was soft, flat, with no 
masses, organomegaly or tenderness noted; peristalsis was 
normal.  The diagnosis was abdominal pain, etiology unknown, 
which later was changed to abdominal pain, probably secondary 
to duodenal ulcer.  

Subsequent, VA treatment records reveal continuing treatment 
for gastric/stomach problems between June 1995 and August 
1998, with an initial diagnosis of peptic ulcer disease 
(PUD), in February 1996, with history of duodenal ulcer in 
June 1997, and history of PUD in October 1997 and August 
1998.

Records from the Stanocola Medical Clinic from April 1999 to 
July 2000, reflect an impression of chronic PUD, in July 
2000, based on the veteran's report that he apparently 
developed PUD shortly after returning from Vietnam in 1969, 
indicating that he had been in VA hospitals numerous times 
between 1969 and 1980 for ulcer disease and still had 
problems.  

Upon review of the evidence, including consideration of the 
recently submitted VA hospital records from July/August 1973, 
the Board finds that the preponderance of the evidence does 
not support grant of service connection for claimed duodenal 
ulcer disease.  The evidence of record fails to support the 
veteran's contention that his claimed duodenal ulcer disease 
was incurred during service, or that it became manifest to a 
compensable degree within one year of his discharge from 
service, or that it is otherwise related to service.  Private 
and VA treatment records between 1971 and 1973, fail to 
confirm the veteran's self-reported history, in July 2000, 
that shortly after returning from Vietnam in 1969 he 
developed PUD and had been in VA hospitals numerous times 
between 1969 and 1980 for ulcer disease.  Instead, the record 
shows that, on VA examination in August 1970, no stomach 
complaints or disorder were noted.  It was not until July 
1971, about two years after the veteran's discharge from 
service, that the veteran was first treated for ulcer 
disease, which was finally diagnosed as an acute, not 
chronic, duodenal ulcer.  Apparently, the next instance of 
symptoms of ulcer disease was not until early 1973, about 18 
months later, as claimed in July 1973.  The next incident of 
stomach complaints appears to in January 1976, more than two 
years later.  In addition, there is no competent medical 
opinions linking the veteran's claimed ulcer disease to 
service.  

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The July 2000 private physician's reiteration of the 
veteran's self-reported history is not competent medical 
evidence.  Mere acquiescence with the appellant's contentions 
does not constitute competent medical evidence of diagnosis 
or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on a history supplied by the appellant, where 
that history is unsupported by the medical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993). 

The only remaining evidence in support of the appellant's 
claim is his own opinion and the statements of his 
representative alleging he has the claimed disorder and 
linking it to service.  However, being a layperson, they are 
not competent to give an opinion regarding medical causation 
or diagnosis, and their statements on such matters do not 
establish service connection.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, the weight of the 
evidence is against the appellant's claim for service 
connection and it must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for duodenal ulcer disease is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


